Case: 14-20285        Document: 00513069952           Page: 1   Date Filed: 06/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 14-20285                                June 8, 2015
                                    Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
JAMES C. WILLIAMSON,

                                                      Plaintiff-Appellant

v.

COUNTY MONTGOMERY,

                                                      Defendant-Appellee


                    Appeals from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:13-CV-1259


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       James C. Williamson moves for leave to proceed in forma pauperis (IFP)
on appeal from the dismissal of his 42 U.S.C. § 1983 complaint. Williamson
claimed that he was unlawfully detained for speeding, subjected to an illegal
search, and not given Miranda 1 warnings upon his arrest for failure to identify.
The district dismissed his complaint based on the immunity of the defendants,
insufficient service of process, and Williamson’s failure to file the suit within

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   Miranda v. Arizona, 384 U.S. 436 (1966).
    Case: 14-20285       Document: 00513069952     Page: 2   Date Filed: 06/08/2015


                                    No. 14-20285

the applicable statute of limitations. Denying his motion for leave to proceed
IFP on appeal, the district court certified that the appeal was not taken in good
faith.
         By moving to proceed IFP, Williamson is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). We may dismiss the
appeal under 5th Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
         Williamson does not challenge sufficiently the district court’s reasons for
dismissing his complaint or denying him leave to proceed IFP on appeal. Pro
se briefs are afforded liberal construction. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993). Nevertheless, when an appellant fails to identify any error in
the district court’s analysis, it is the same as if the appellant had not appealed
that issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
         Williamson asserts, without further explanation, in his opening brief
that the limitations period is four years because his suit is based on fraud and
official oppression by officers. For actions brought pursuant to § 1983, federal
courts borrow the forum state’s general personal injury limitations period.
Wallace v. Kato, 549 U.S. 384, 387 (2007). In Texas, that period is two years.
TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a); Hitt v. Connell, 301 F.3d
240, 246 (5th Cir. 2002). Williamson’s complaint alleged violations of federal
constitutional rights and thus was subject to the two-year statute of limitations
period. See Wallace, 549 U.S. at 387. In addition, federal law determines when



                                          2
    Case: 14-20285     Document: 00513069952     Page: 3   Date Filed: 06/08/2015


                                  No. 14-20285

a § 1983 cause of action accrues. See Hitt, 301 F.3d at 246. Under federal law,
the limitations period begins to run “when the plaintiff becomes aware that he
has suffered an injury or has sufficient information to know that he has been
injured.” Id. (internal quotation marks and citation omitted). Montgomery
County dropped criminal charges against Williamson in May 2010, giving him
until May 2012 to file suit timely. He did not commence proceedings against
the officers and the State until March 2013. Therefore, the district court did
not err in finding his suit time barred by the statute of limitations
      Because Williamson has failed to challenge any legal aspect of the
district court’s disposition of his complaint or the certification that his appeal
is not taken in good faith, he has abandoned the critical issues of his appeal.
Brinkmann, 813 F.2d at 748. Thus, the appeal lacks arguable merit and is
frivolous. See Howard, 707 F.2d at 220. Accordingly, Williamson’s motion for
leave to proceed IFP on appeal is DENIED, and his appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                        3